Hooker, J.
This action was begun by filing a declaration, a copy of which was served. Afterwards an amended declaration was filed to correct an unimportant clerical error. Both declarations were served by delivery of copies, but neither copy showed an indorsement of the filing by the clerk, which in each instance appeared upon the original. The defendants did not appear, and their defaults were entered for not appearing and pleading, and judgment followed after defendants had appeared specially and moved to set aside the proceedings for want of jurisdiction, which motion was denied; and the defendants present the cause to us by case made.
It is claimed that the failure to serve a declaration properly is a jurisdictional question, and it is insisted that to omit the indorsements of filing from the copy served is not a service in compliance with law. The statute (3 Comp. Laws, § 9985) provides for the commencement of suit by filing declaration, entering a rule to plead, and serving a copy of the declaration and a copy of the rule. It is silent as to the indorsement of filing. We think that the service was proper.
Judgment affirmed.
The other Justices concurred.